Citation Nr: 0211032	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia (claimed 
as a mental disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1974 to March 1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, wherein the RO denied entitlement to 
service connection for schizophrenia (claimed as a mental 
disability).

In June 2002, the veteran and his wife provided oral 
testimony before the undersigned Member of the Board, sitting 
in Montgomery, Alabama, a transcript of which has been 
associated with the claims folder.

The case is now before the Board for appellate review.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
active service or for many years thereafter.

2.  A psychosis was not shown to be disabling to a 
compensable degree during the first post service year.

3.  There is no probative, competent evidence of record 
linking post service reported schizophrenia to active service 
on any basis.

CONCLUSION OF LAW

Schizophrenia (claimed as a mental disability) was not 
incurred in or aggravated by military service; nor may 
psychosis be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(d), 3.304, 
3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A report of medical examination dated in June 1974, and 
completed at the time of the veteran's entrance into service, 
shows that his psychiatric evaluation was clinically normal 
and there was no personality deviation specified.  The 
associated report of medical history, also dated in June 1974 
and completed by the veteran, shows that he indicated he had 
never had nervous trouble of any sort.

Similarly, the report of medical examination dated in 
February 1975, and completed at the time of the veteran's 
separation from service, shows that his psychiatric 
evaluation was clinically normal and there was no personality 
deviation specified.

Received in July 1999 and associated with the claims file 
were various private records of treatment.  Private hospital 
treatment records dated from November 1981 to July 1987, show 
that the veteran was pertinently treated for acute and 
chronic alcoholism, and alcohol abuse.

VA hospital treatment records dated from September 1990 to 
November 1990, show that the veteran was treated for 
continuous alcohol dependency and alcohol withdrawal.

VA outpatient treatment records dated from November 1990 to 
January 1997, show that the veteran was treated periodically 
for symptoms associated with major depression and anxiety.

A VA hospital treatment record dated in December 1990, shows 
that the veteran was treated for symptoms associated with 
major depression with anxiety.

A VA hospital treatment record dated in July 1994, shows that 
the veteran was diagnosed with psychosis, not otherwise 
specified, and depression, not otherwise specified.

Private medical records dated from November 1998 to May 1999, 
show that the veteran was treated for paranoid schizophrenia.

Private medical records dated from March 1998 to May 1999, 
show that the veteran was treated for symptoms associated 
with schizoaffective disorder.

Private outpatient treatment records dated from September 
1998 to May 1999, show that the veteran was treated for 
symptoms associated with schizoaffective disorder, bipolar 
type, in remission; and paranoid schizophrenia.

Private outpatient treatment records dated from October 1998 
to November 1998 show that the veteran was given diagnoses 
which included schizoaffective disorder, bipolar type, with 
psychotic features, in remission; chronic bipolar disorder, 
mixed type; paranoid schizophrenia; history of post-traumatic 
stress disorder; and history of bipolar mood disorder.

VA outpatient treatment records dated from September 1990 to 
June 1999, show that the veteran was treated for depression 
and anxiety beginning in 1990.  The diagnoses included major 
depression and anxiety, and paranoid schizophrenia.

A private psychological evaluation dated in February 1999, 
shows that the examiner indicated that the information used 
to prepare this report came from the veteran and his spouse, 
along with medical history records provided by the Office of 
Disability Determination.  The veteran maintained that his 
condition had existed since childhood.  He reported that 
events precipitating his condition included family history of 
severe mental illness and emotional trauma, subsequent to 
witnessing his father commit suicide at the age of six.  

He had a work history characterized by violation of rules 
resulting in disciplinary actions, reprimands from 
supervisors, lack of dependability, excessive absenteeism 
and/or tardiness, and being sent home for being under the 
influence of alcohol and/or drugs.  He was presently 
unemployed and dependent on family or friends for support.

The examiner opined that the veteran was experiencing or had 
within the recent past experienced symptoms which would 
qualitatively and quantitatively support a diagnosis of a 
psychotic disorder.  Among these symptoms were delusions, 
hallucinations, depressed mood, diminished interest, sleep 
abnormalities, distrust and suspicious ideation, detachment 
from social relationships, and restricted range of emotional 
expression.  The diagnosis was paranoid type schizophrenia, 
continuous with prominent negative symptoms.  The examiner 
also noted that the veteran and his spouse appeared to be 
adequately reliable informants for current purposes.

VA outpatient treatment records dated from May 1999 to 
December 1999, show that the veteran was seen for medication 
management.  His disability was said to be stable at the 
time.  

VA outpatient treatment records dated from January 2000 to 
May 2001, show that the veteran was treated for symptoms 
associated with schizoaffective disorder and chronic paranoid 
schizophrenia.  

Records received from the Social Security Administration in 
October 2001, show that the veteran was determined to have an 
affective/mood disorder disability which began in November 
1998.  The medical records used in making the determination 
were duplicative of those enumerated hereinabove.

The veteran and his spouse testified before a travel Member 
of the Board in June 2002.  The veteran asserted that he was 
discharged from the military in 1974 because he could not 
perform his duties.  



He indicated that while in service in Germany, he began 
drinking and using illegal drugs and could not get up to 
report for duty.  He indicated that he began hearing voices, 
but that he never sought treatment for this during his period 
of service.  He stated that subsequent to his discharge from 
service, he continued to experience symptoms associated with 
a psychiatric disorder, but was treated at a private medical 
facility for detoxification.  

He added that his symptoms continued thereafter, even during 
his time of employment.  The veteran's spouse testified that 
since they've been married (approximately eleven years), he 
has demonstrated problems with depression, anxiety, and 
hallucinations.  He further testified that he had abused 
alcohol prior to his entrance into service, and that he was 
of the opinion that he had had mental problems for about a 
year prior to entry into active service.


Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).


A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

It is the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center, Birmingham, Alabama; VA Medical Center, Tuscaloosa, 
Alabama; VA Medical Center, Jasper, Alabama; DePaul Hospital, 
Cheyenne, Wyoming; Walker Baptist Medical Center, Jasper, 
Alabama; Princeton Baptist Medical Center; and the Northwest 
Alabama Mental Health Center, Jasper, Alabama.  The veteran 
also reported treatment by TNM, MD; SJ, MD; and GW, MD.

The available treatment records have been obtained from the 
respective facilities and have been associated with the 
veteran's claims folder.  The RO has obtained and associated 
with the claims file the medical treatment and examination 
reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

Notice of the VCAA was sent to the veteran by letter from the 
RO dated in March  2001.  The stated notice advised him of 
VA's duty to assist and of the type of evidence was required 
for him to submit in support of his claim.

The veteran was advised of what sufficiently identified 
evidence VA could obtain for him, or that he could submit 
himself.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the veteran has been informed of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and a supplemental statement of 
the case, and associated correspondence.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He and his spouse 
testified at a personal hearing before a travel Member of the 
Board in June 2002.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service Connection

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of a psychiatric disorder including schizophrenia 
prior to his entrance into service.  He is therefore presumed 
to have been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebateable."  Vanerson v. West, 12 
Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with schizophrenia either prior to or during 
service.  No psychiatric disorder was found when he was 
examined for entrance in service. While the post service 
record shows the veteran more recently admitted to mental 
problems since childhood, or in the alternative, one year 
prior to service, he specifically denied a history of any 
mental problems when he completed the report of medical 
history portion of his entrance examination.

His separation examination in February 1975, shows that 
psychiatric evaluation was clinically normal.

Subsequent to service, there is no evidence of schizophrenia 
having become manifested to a compensable degree within one 
year following separation from service.  The first evidence 
of symptoms associated with a psychiatric disorder of record 
is not until the VA outpatient treatment records dated in 
November 1990 which show treatment for major depression and 
anxiety, more than fifteen (15) years following separation 
from service. 

The VA and private medical records dated from 1990 to 2001 
show that the veteran was treated for various symptoms 
associated with psychiatric disorders.  There is no evidence 
of record from a competent health care provider to indicate 
or even suggest that the veteran currently has schizophrenia 
that is linked to his period of active service on the basis 
of incurrence or aggravation, or that which was manifested 
within one year following separation therefrom.

There is no evidence of record that the veteran had 
schizophrenia prior to service, during service, or within one 
year following service, nor is there evidence that the 
veteran's current psychiatric disorder is causally related to 
his period of active service.  Any statements of such by the 
veteran are contradicted by the evidence of record.

The Board recognizes that the veteran testified at a personal 
hearing in June 2002, that he had symptoms associated with a 
psychiatric disorder prior to service, during service, and 
subsequent to service, and that his current psychiatric 
disorder was either incurred in or aggravated by his period 
of active service.  However, the veteran's self-report as to 
his having a psychiatric disorder that was manifested prior 
to or during service is not competent medical evidence, as it 
has not been corroborated by the medical evidence of record.

Moreover, the veteran's assertions as to his having current 
schizophrenia that was manifested as a result of his period 
of active service, or was aggravated by service, even if 
presented as testimony, cannot be deemed as competent medical 
evidence.  As laypersons, neither he nor his spouse are 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be in-service incurrence, a current 
disability and a nexus from the current disability to 
service.

As there is no record of such pre-existing schizophrenia 
which was aggravated by service, an in-service manifestation 
of schizophrenia, or a manifestation of schizophrenia to a 
compensable degree within one year following separation from 
service, there can be no nexus to the current diagnoses of 
schizophrenia.  As noted in the previous paragraph, the 
veteran is not competent to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has schizophrenia that is related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The probative and competent medical evidence of record 
consists of private and VA medical records which fail to 
conclude that the veteran has current schizophrenia that is 
linked to his period of active service on any basis.  The 
Board cannot conclude otherwise.  See Colvin, supra.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, the veteran's 
claim of entitlement to service connection for schizophrenia 
must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for schizophrenia.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for schizophrenia (claimed 
as a mental disability), is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

